12/22/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: DA 22-0123


                                       DA 22-0123
                                    _________________

 BRETT CAMEN,

               Plaintiff and Appellant,
       v.
                                                                ORDER
 GLACIER EYE CLINIC, P.C., and KALISPELL
 REGIONAL MEDICAL CENTER, INC.,

               Defendants and Appellees.
                                 _________________

       Pursuant to Appellant Brett Camen’s motion for extension to of time to file his
opening brief and good cause appearing,
       IT IS HEREBY ORDERED that Appellant has until January 25, 2023, to file the
reply brief.
       No further extensions will be granted.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                            December 22 2022